DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see page 9-14 filed on 02/01/2022 with respect to claims 28-49 have been considered but they are not persuasive. The reasons are set forth below:
Rejections - 35 USC § 112: Applicant’s arguments in reference to the Rejection under 35 USC 112, page 8,  is persuasive. Therefore, said rejection have been withdrawn.
Rejections - 35 USC § 102: 
Applicant’s argument 1: Applicant’s arguments, in page 10, recites, “The Patent Office rejects claim 28 as being anticipated by US 2019/0182729 to Lu. Applicant respectfully disagrees. Although Lu teaches indicating for which cell a wireless device is to report a CGI, Lu does not teach doing so in the same way as recited in claim 28. Indeed, Lu never teaches departing from the conventional approach of using a measurement object IE of a measurement configuration to indicate the cell for which to report a CGI. In this regard, while Lu does disclose a measurement configuration includes a measurement reporting configuration information element and a measurement identity information element, and while Lu does disclose a wireless device receives an indication of for which cell the wireless device is to report a cell global identifier, Lu does not teach that the wireless device receives the indication of for which cell the wireless device is to report a cell global identifier "in a measurement reporting configuration information element of a measurement configuration or a measurement identity information element of a measurement configuration", as required by claim 28. In fact, Lu explicitly and repeatedly teaches using the convention approach to indicate the cell for which to report a cell global identifier...”
Examiner’s response 1: In response to the applicant’s argument 1, the examiner respectfully disagrees. The examiner’s rejection is based on the claim limitations as recited in the claims.  Lu, teaches in fig 3, step S33, para [0069]-[0074], “in para [0069], Step S32: transmitting the measurement configuration to the UE so as to instruct the UE to perform measurement to the measurement object indicated in the measurement configuration”, here, Lu specifically sends the “measurement result report IE” equivalent to “measurement reporting configuration information element”, further in para [0073], “CGI information of a cell of the MF is transmitted through a system broadcast of the cell, but no system broadcast is transmitted in a cell of the LAA. Thus, the UE cannot be configured to report the CGI information of the cell of the LAA. That is, only the purpose of the periodic trigger of the measurement report trigger type in the ReportConfiguEUTRA in the measurement configuration for the cell of the MF may be configured as the reportCGI. The base station may indicate to the UE that the measurement object (MeasObjectEUTRA) in the measurement configuration is for the measurement to the neighboring cell of the MF by configuring the purpose of the periodic trigger of the measurement report trigger type in the ReportConfigEUTRA as the CGI”.  And para [0074], “In the above embodiments, the combination of the measurement object configuration IE and the measurement report configuration IE is used to indicate the RAT type of the measurement configuration. In some other embodiments of the disclosure, the measurement object configuration IE may also be used to indicate the RAT type of the measurement configuration”. Therefore, Lu uses “the measurement report configuration IE” for reporting CGI for the cell of MF as recited above. Hence the arguments are not persuasive. 
Applicant’s argument 1: Applicant’s arguments, in page 11, recites, “The Patent Office nonetheless appears to point to Lu's teachings related to "cellForWhichToReportCGI". Applicant acknowledges the Patent Office is correct to point to "cellForWhichToReportCGI", but respectfully submits the Patent Office misses the point that Lu never discloses "cellForWhichToReportCGI" is in the measurement reporting configuration IE or the measurement identity IE. Considering Lu's other disclosure above, Lu teaches that the "cellForWhichToReportCGI" is in the measurement object IE, as is conventional. This is confirmed, for example, by the other reference cited by the Patent Office, US 2018/0049047 to Lin: "try to acquire the global cell identity of the cell indicated by the cellForWhichToReportCGI in the associated measObject".
Examiner’s response 2: The Examiner, respectfully disagrees. The examiner’s rejection  is based on the recited claim limitations. And the examiner must interpret the claim limitation under BRI (broadest reasonable interpretation). However, Lu teaches, in fig 3, step S33, para [0069], that “the UE through the measurement result report IE after the UE performs the measurement to the measurement object” which is equivalent to “measurement reporting configuration information element”.  Therefore, the arguments are not persuasive. And the rejections are maintained.
All the remaining arguments are based on the arguments above and are responded to in full. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 28-29, 33-35, 37-39 and 43-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (US 2019/0182729 A1), hereinafter, “Lu”.
Regarding claim 28, Lu discloses: A method performed by a wireless device {fig 2, para [0015], (where, a User Equipment (UE) performs a method)}, the method comprising: receiving, by the wireless device, from a network node {fig 2, para [0015], where, a User Equipment (UE) “includes: a reception module, configured to receive a measurement configuration transmitted from a base station”}, in a measurement reporting configuration information element of a measurement configuration {fig 2, steps S21-S23, para [0015], “an acquisition module, configured to acquire a radio access technology (RAT) type of the measurement configuration according to the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE”, further, para [0016]-[0018]} or a measurement identity information element of a measurement configuration, 
an indication {fig 4, step S41, para [0076], “the measurement object configuration IE is used to indicate that the measurement configuration is for both the MF and the LAA” (indicate which cell to report CGI), see further, para [0077]-[0078]} of for which cell the wireless device is to report a cell global identifier, CGI {fig 4, step S44 and fig 5, steps S51-S58, para [0070]-[0071], where, “the EARFCN of the neighboring cell of the MF needing to be measured by the UE, and configuring cellForWhichToReportCGI as a “physical cell identifier (PCI)” of the neighboring cell”, further [0072]-[0076], where, “The base station may indicate to the UE that the measurement object (MeasObjectEUTRA) in the measurement configuration is for the measurement to the neighboring cell of the MF by configuring the purpose of the periodic trigger of the measurement report trigger type in the ReportConfigEUTRA as the CGI” and para [0093]}; and 
reporting a CGI for a cell indicated by the received indication {fig 4-5, para [0080]-[0083], where, “the measurement result message transmitted by the UE includes the CGI information of the neighboring cell measured by the UE” (where, a cell indicated by using PCI (physical cell identifier))}.  
Regarding claims 29, 35, 39 and 45, Lu further discloses: The method of claim 28, wherein the indication {fig 4, step S41, para [0076], “the measurement object configuration IE is used to indicate that the measurement configuration is for both the MF and the LAA”} is received in the measurement reporting configuration information element {fig 2, steps S21-S23, para [0015], “an acquisition module, configured to acquire a radio access technology (RAT) type of the measurement configuration according to the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE”, further, para [0016]-[0018]}.  
Regarding claims 33, 37, 43 and 47,  Lu further discloses: The method of claim 28, wherein the indication indicates {fig 4, step S41, para [0076], “the measurement object configuration IE is used to indicate that the measurement configuration is for both the MF and the LAA” (indicate which cell to report CGI), see further, para [0077]-[0078]}, which cell the wireless device is to report a CGI by indicating a physical cell identity, PCI, of the cell for which the wireless device is to report a CGI {fig 4, step S44 and fig 5, steps S51-S58, para [0070]-[0071], where, “the EARFCN of the neighboring cell of the MF needing to be measured by the UE, and configuring cellForWhichToReportCGI as a “physical cell identifier (PCI)” of the neighboring cell”, further [0072]-[0076], where, “The base station may indicate to the UE that the measurement object (MeasObjectEUTRA) in the measurement configuration is for the measurement to the neighboring cell of the MF by configuring the purpose of the periodic trigger of the measurement report trigger type in the ReportConfigEUTRA as the CGI” and para [0093]}.
Regarding claim 34, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. Although said claim is for a network node. The claims are mere reformulation of claim 1 in order to transmit and receive measurement configuration information element to report CGI, and the rejection to claim 1 is applied hereto. Additionally, Lu discloses Base Station, memory and the processor {fig 11-12 and para [0161] and 0163], (where, para [0009]-[0010], teaches base station which is equivalent to “network node”)}.
Regarding claim 38, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to transmit and receive measurement configuration information element to report CGI, and the rejection to claim 1 is applied hereto. 
Regarding claim 44, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. Although said claim is for a network node. The claims are mere reformulation of claim 1 in order to transmit and receive measurement configuration information element to report CGI, and the rejection to claim 1 is applied hereto. Additionally, Lu discloses Base Station, memory and the processor {fig 11-12 and para [0161] and [0163], (where, para [0009]-[0010], teaches base station which is equivalent to “network node”)}.
  	Regarding claim 46, Lu further discloses: The network node of claim 45, wherein the measurement reporting configuration information element indicates a reporting configuration that the wireless device is to add to a list of reporting configurations at the wireless device, and wherein the reporting configuration includes the indication.  
Regarding claims 48 and 49, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to transmit and receive measurement configuration information element to report CGI, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Lu discloses the memory and the processor {fig 11-12 and para [0161] and 0163]}.
Regarding claims 50 and 51, Lu further discloses: The wireless device of claim 38, wherein the indication is a physical cell identity, PCI, of the cell for which the wireless device is to report a CGI {fig 5, steps S54-S58, para [0071], where, “configuring cellForWhichToReportCGI as a physical cell identifier (PCI) (equivalent to “indication”) of the neighboring cell of the MF needing to be measured by the UE”}.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-32, 36, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2019/0182729 A1), hereinafter, “Lu” in view of  Lin et al (US 2018/0049047 A1), hereinafter, “Lin”.
Regarding claims 30, 40, Lu further discloses: The method of claim 29, wherein the measurement reporting configuration information element indicates a reporting configuration {fig 2, steps S21-S23, para [0015], “an acquisition module, configured to acquire a radio access technology (RAT) type of the measurement configuration according to the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE”, further, para [0016]-[0018]}, wherein the reporting configuration includes the indication {fig 4, step S41, para [0076], “the measurement object configuration IE is used to indicate that the measurement configuration is for both the MF and the LAA”} and 
Lin does not explicitly teach: wherein the method further comprises adding the reporting configuration to a list of reporting configurations at the wireless device.  
However, Liu teaches: wherein the method further comprises adding the reporting configuration to a list of reporting configurations at the wireless device { para [0819]-[0826] and [0828]-[0835], where, “each reportConfigId included in the received reportConfigToAddModList: [0830] 2> if an entry with the matching reportConfigId exists in the reportConfigList within the VarMeasConfig, for this entry” }.   
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the method further comprises adding the reporting configuration to a list of reporting configurations at the wireless device” taught by Lin into Lu in order to improve the signal-to-noise ratio of forward links for the different access terminals.
Regarding claims 31 and 41, Lu further discloses: The method of claim 28, wherein a reporting configuration indicated by the measurement reporting configuration information element {fig 1, step S11, para [0034], where, “the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE is used to indicate a radio access technology (RAT) type of the measurement configuration”},
Lu does not explicitly teach: is linked via a measurement identity to a measurement object at the wireless device, and wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device.  
However, Lin teaches: is linked via a measurement identity to a measurement object at the wireless device {para [0687]-[0689], “A list of measurement identities where each measurement identity links one measurement object with one reporting configuration. By configuring multiple measurement identities, it is possible to link more than one measurement object to the same reporting configuration, as well as to link more than one reporting configuration to the same measurement object. The measurement identity is used as a reference number in the measurement report”}, 
and wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device {para [0691], where, “The UE maintains a single measurement object list, a single reporting configuration list, and a single measurement identities list. The measurement object list includes measurement objects, that are specified per RAT type”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “linked via a measurement identity to a measurement object at the wireless device, and wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device” taught by Lin into Lu in order to improve the signal-to-noise ratio of forward links for the different access terminals.
Regarding claims 32 and 42, Lu further discloses: The method of claim 28, wherein a reporting configuration indicated by the measurement reporting configuration information element {fig 1, step S11, para [0034], where, “the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE is used to indicate a radio access technology (RAT) type of the measurement configuration”},
Lu does not explicitly teach: is linked via a measurement identity to a measurement object at the wireless device, and wherein the method further comprises: receiving an update to the measurement object at the wireless device and responsive to receiving the update, removing a measurement reporting entry for the measurement identity from a list of measurement reporting entries at the wireless device and stopping a timer for the measurement identity; and wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device and stopping a timer for the measurement identity.  
However, Lin teaches: is linked via a measurement identity to a measurement object at the wireless device {para [0687]-[0689], “A list of measurement identities where each measurement identity links one measurement object with one reporting configuration. By configuring multiple measurement identities, it is possible to link more than one measurement object to the same reporting configuration, as well as to link more than one reporting configuration to the same measurement object. The measurement identity is used as a reference number in the measurement report”, further, para [0692]}, and 
wherein the method further comprises: receiving an update to the measurement object at the wireless device {para [0916], where, “[0915] M.sub.n is the latest received measurement result from the physical layer; [0916] F.sub.n is the updated filtered measurement result, that is used for evaluation of reporting criteria or for measurement reporting”};
wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device {para [0717]-[0721], where, perform the measurement identity addition/modification procedure”}; and stopping a timer for the measurement identity {Para [1003], where, “84. 3> stop timer T321; [1004] 85. 3> initiate the measurement reporting procedure, as specified in 5.5.5; [1005] 2> upon expiry of the T321 for this measId: [1006] 86. 3> include a measurement reporting entry within the VarMeasReportList for this measId”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “is linked via a measurement identity to a measurement object at the wireless device, and wherein the method further comprises: receiving an update to the measurement object at the wireless device and responsive to receiving the update, removing a measurement reporting entry for the measurement identity from a list of measurement reporting entries at the wireless device and stopping a timer for the measurement identity; and wherein the method further comprises, responsive to receiving the indication, maintaining any measurement reporting entry 2 of 14for the measurement identity in a list of measurement reporting entries at the wireless device and stopping a timer for the measurement identity” taught by Lin into Lu in order to improve the signal-to-noise ratio of forward links for the different access terminals.
Regarding claim 36, Lu further discloses: The method of claim 35, wherein the measurement reporting configuration information element indicates a reporting configuration {fig 2, steps S21-S23, para [0015], “an acquisition module, configured to acquire a radio access technology (RAT) type of the measurement configuration according to the measurement object configuration IE or a combination of the measurement object configuration IE and the measurement report configuration IE”, further, para [0016]-[0018]} an indication {fig 4, step S41, para [0076], “the measurement object configuration IE is used to indicate that the measurement configuration is for both the MF and the LAA” (indicate which cell to report CGI), see further, para [0077]-[0078]}, and wherein the reporting configuration includes the indication {para [0076], fig 4, step S41}.
Lu does not explicitly teach: that the wireless device is to add to a list of reporting configurations at the wireless device.
However, Lin teaches: that the wireless device is to add to a list of reporting configurations at the wireless device {para [0707]-[0721]}. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the wireless device is to add to a list of reporting configurations at the wireless device” taught by Lin into Lu in order to improve the signal-to-noise ratio of forward links for the different access terminals.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461